IN THE COMMONWEALTH COURT OF PENNSYLVANIA



The Dauphin County Industrial             :
Development Authority,                    :
                       Petitioner         :
                                          :
               v.                         :
                                          :
Pennsylvania Public Utility               :
Commission,                               :
                         Respondent       :         No. 1814 C.D. 2014


                                     ORDER


             NOW, October 30, 2015, having considered respondent’s application

for reargument or rehearing en banc, intervenor’s application for reargument en

banc, and petitioner’s response in opposition thereto, the application is denied.



                                              _____________________________
                                              DAN PELLEGRINI,
                                              President Judge